MORROW, Presiding Judge.
The offense is robbery; penalty assessed at confinement in the penitentiary for fifteen years.
*1118The indictment appears regular. The record is before this court without statement of facts and hills of exception.
The judgment and sentence fail to take note of the Indeterminate Sentence Law under the terms of which the appellant should be condemned to suffer confinement in the penitentiary for a period of not less than five nor more than ten years. See article 775, C.C.P., as amended by'Acts 1931, c. 207, § 1 (Vernon’s Ann.C.C.P. art. 775). As reformed, the judgment is affirmed.